 

Exhibit 10.4
        
Performance-Based Restricted Stock Unit Award Agreement
2011 Long-term Incentive Plan Award
 
Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”
 
1. Award of Restricted Stock Units
On February 23, 2011 (the “Date of Grant”), the Compensation Committee of the
Board of Directors of Sprint Nextel (the “Compensation Committee”) granted you
an Award of the number of Restricted Stock Units (RSUs) shown above under the
terms of the Sprint Nextel Corporation 2007 Omnibus Incentive Plan (the “Plan”).
Subject to the restrictions and conditions of the Plan and this Award Agreement,
including the Performance Adjustment described below, each RSU represents the
right for you to receive from us one share of Common Stock on the Vesting Date
and to dividends as described below. Your right to receive shares of Common
Stock underlying the RSUs is a contractual right between you and us and does not
give you a preferred claim to any particular assets or shares of Sprint Nextel.
 
2. Performance Adjustment
Your RSUs are allocated equally among three annual performance periods (2011,
2012 and 2013) for which annual financial objective(s) are determined by the
Compensation Committee at the beginning of each applicable performance period.
Subject to the discretion of the Compensation Committee, the number of RSUs
allocable to each annual performance period will be adjusted as soon as
reasonably practicable following each annual performance period by multiplying
that number by a payout percentage (0% or 100%) based on achievement of that
annual performance period's objective(s, as weighted) [and the 162(m) objective]
For Section 16 Officers only. (the “Performance Adjustment”). Any such adjusted
number of RSUs for an annual performance period combined with remaining annual
performance period allocation(s), as may be further adjusted pursuant to Section
10 of this Award Agreement below, are your “Outstanding RSUs.”
 
3. Restriction Period
Subject to the terms and conditions of this Award Agreement, including the
Performance Adjustment, your Outstanding RSUs vest 100% on the third anniversary
of the Date of Grant (or the date of the final annual performance period
adjustment if later), or the date vesting is accelerated as described in
paragraph 5 below if earlier (the “Vesting Date”), conditioned upon you
continuously serving as our employee through that Vesting Date other than as
provided in paragraph 4 below.
 
4. Forfeiture of RSUs; Continued Vesting
You will forfeit unvested Outstanding RSUs as of your Termination Date (unless
vesting of your Outstanding RSUs accelerates under paragraph 5). Unless
paragraph 5 below applies, if your Termination Date is on or after the later of
your 65th birthday and the second anniversary of the Date of Grant, the
continuation of employment requirement in paragraph 3 shall not apply and your
Outstanding RSUs allocable to the final performance period shall be prorated
based on your Termination Date as compared to the entire performance period.
 
Termination Date means the later of (a) the last day of your relationship with
us as a common-law employee as reflected on our payroll records, and (b) if,
after your involuntary termination you receive severance from us paid according
to our payroll cycle (i.e., not in a lump sum), the last day of your severance
pay period.
 
5. Acceleration of Vesting
Unvested Outstanding RSUs may vest before the time at which they would normally
become vested - that is, the vesting of Outstanding RSUs may accelerate.
Accelerated vesting occurs under the following circumstances:
 

 

--------------------------------------------------------------------------------

 

Event
Condition for acceleration
Effective date of acceleration
Death
If you die.
Death.
Disability
If you have a Separation from Service under circumstances that make you eligible
for benefits under the company's long-term disability plan.
Your Separation from Service (or after the Six-Month Payment Delay if you are a
“specified employee” subject to this delay).
Change in Control
If you have a Separation from Service during the CIC Severance Protection Period
under circumstances that you receive severance benefits under the Sprint Nextel
Separation Plan, the CIC Severance Plan, or your employment agreement (if
applicable).
Your Separation from Service (or after the Six-Month Payment Delay if you are a
“specified employee” subject to this delay).

 
Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.
 
CIC Severance Plan means the Sprint Nextel Corporation Change in Control Plan,
as it may be amended from time to time, or any successor plan. CIC Severance
Protection Period is defined in the Plan. It means the time period commencing on
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the 18-month anniversary of such date or (ii) the Participant's
death.
 
Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
paragraph 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service.
 
6. Dividends
If cash dividends are paid on the Common Stock underlying RSUs you hold on the
dividend record date, as determined retrospectively after the final Performance
Adjustment, you will receive a cash payment equal to the amount of the dividend
that would be paid on such Common Stock as soon as practicable after the
Delivery Date but in no event later than 45 days after such date.
 
If non-cash dividends are paid on the Common Stock underlying your Outstanding
RSUs, the Compensation Committee, in its sole discretion, may (1) adjust the
RSUs as described in paragraph 10 of this Award Agreement or, (2) provide for
distribution of the property distributed in the non-cash dividend. If the
Compensation Committee provides for distribution of the non-cash dividend, and
you hold the RSUs on the dividend record date, your vesting and delivery dates
for the property distributed on the Common Stock underlying your adjusted RSUs
will be the same as those dates for the RSUs.
 
7. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute the Common Stock
underlying the Outstanding RSUs to you) is the Vesting Date, or the day after
the Six-Month Payment Delay if that delay applies to your RSUs. We calculate
your taxable income on the Delivery Date using the Market Value Per Share on the
immediately preceding trading day, but we use the average of the high and low
reported prices of our Common Stock instead of the closing price. We will
distribute the Common Stock underlying the Outstanding RSUs, as soon as
practicable after the Delivery Date, but in no event later than 45 days after
the Delivery Date.
 
8. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.
 
9. Plan Terms
All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available
online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.

 

--------------------------------------------------------------------------------

 

 
10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.
 
11. Amendment; Discretionary Nature of Plan
This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time. The grant
of RSUs under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of RSUs, other types of grants under the Plan,
or benefits in lieu of such grants in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of RSUs granted, the payment of dividend equivalents,
and vesting provisions.
 
12. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.
 
13. Governing Law
This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.
 
14. Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.
 
15. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive a number of shares the
value of which is sufficient to satisfy any such withholding obligation at the
minimum applicable withholding rate. In addition, if you become subject to FICA
or Medicare tax, but you are not yet entitled to delivery of the shares of
Common Stock underlying the RSUs, you hereby authorize us to withhold the
resulting FICA or Medicare tax from other income payable to you.
16. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated April 2010 (the “Information Statement”) available
at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Award Agreement, the
terms of the Information Statement and the Plan are hereby incorporated by
reference. This Award Agreement, along with the Information Statement and the
Plan, contain the entire understanding of the parties.
 
 
Sprint Nextel Corporation
 
 
 
By: ________________________
 
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
 

 